 1 RANDY S. GROSSMAN
     Acting United States Attorney
 2 MARITSA A. FLAHERTY
     Assistant United States Attorney
 3 California Bar No. 327638
     United States Attorney’s Office
 4 880 Front Street, Room 6293
     San Diego, California 92101-8893
 5 Telephone: (619) 546-6964
     Maritsa.Flaherty@usdoj.gov
 6
     Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8
                                UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                     Case No.: 21-MJ-0033-DEB
12                 Plaintiff,
                                                    NOTICE OF APPEARANCE
13          v.
14    MICHAEL JAMES STEVENS,
15                 Defendant.
16

17

18         TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
19         I, the undersigned attorney, enter my appearance as lead counsel for the United
20 States in the above-captioned case. I certify that I am admitted to practice in this court

21 or authorized to practice under CivLR 83.3.c.3-4.

22         The following government attorneys (who are admitted to practice in this court
23 or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,

24 should be listed as lead counsel for CM/ECF purposes, and should receive all Notices

25 of Electronic Filings relating to activity in this case:

26                Name
27                None.
28         Effective this date, the following attorneys are no longer associated with this case
 1 and should not receive any further Notices of Electronic Filings relating to activity in

 2 this case (if the generic “U.S. Attorney CR” is still listed as active in this case in

 3 CM/ECF, please terminate this association):

 4               Name
 5               Amy B. Wang.
 6        Please feel free to call me if you have any questions about this notice.
 7

 8        DATED: March 2, 2021
 9                                         Respectfully submitted,
10                                         RANDY S. GROSSMAN
                                           Acting United States Attorney
11

12                                         s/ Maritsa A. Flaherty
                                           MARITSA A. FLAHERTY
13                                         Assistant United States Attorney
                                           Attorneys for Plaintiff
14                                         United States of America
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               2
